                                                         JS-6

 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  EASTERN DIVISION
11   WILLIAM GIRTEN,                       ) No. 5:1-cv-01118-PSG (JDE)
                                           )
12                     Plaintiff,          )
                                           ) JUDGMENT
13                v.                       )
                                           )
     SAN BERNARDINO COUNTY                 )
14                                         )
     SHERIFF’S DEPT., et al,               )
15                                         )
                       Defendants.         )
16                                         )
17
18
           Pursuant to the Order Accepting Findings and Recommendations of the
19
     United States Magistrate Judge,
20
           IT IS HEREBY ADJUDGED that this action is dismissed without
21
     prejudice.
22
23
     Dated: October 24, 2019
24
                                              ______________________________
25                                            PHILIP S. GUTIERREZ
26                                            United States District Judge
27
28
